Exhibit 10.2

EXECUTION COPY

AMENDMENT NO. 5

TO

THIRD AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

This AMENDMENT NO. 5 TO THIRD AMENDED AND RESTATED RECEIVABLES PURCHASE
AGREEMENT (this “Amendment”) dated as of March 25, 2010 is entered into among
JWPR CORPORATION (“JWPR”), as Seller and Servicer, LIBERTY STREET FUNDING LLC
(“Liberty”), as the sole Conduit, and THE BANK OF NOVA SCOTIA, as agent (in such
capacity, the “Agent”) and as the sole Financial Institution (in such capacity,
the “Financial Institution” and together with the Conduit, the “Purchasers”).
Capitalized terms used herein without definition shall have the meanings
ascribed thereto in the “Receivables Purchase Agreement” referred to below.

PRELIMINARY STATEMENTS

Reference is made to the Third Amended and Restated Receivables Purchase
Agreement dated as of December 10, 2008, among the parties hereto (as amended,
supplemented or otherwise modified prior to the date hereof, the “Receivables
Purchase Agreement”).

In consideration of the premises herein contained, and for other good and
valuable consideration, the receipt of which is hereby acknowledged, the parties
hereto hereby agree as follows:

SECTION 1. Amendment. Effective as of the date first written above,
Section 7.1(d) of the Receivables Purchase Agreement is hereby amended by
deleting the reference to “May 30th” set forth therein and replacing such
reference with a reference to “August 31st”.

SECTION 2. Representations and Warranties.

(a) JWPR represents and warrants that this Amendment constitutes its legal,
valid and binding obligation, enforceable against it in accordance with its
terms, except as such enforcement may be limited by applicable bankruptcy,
insolvency, reorganization or other similar laws relating to or limiting
creditors’ rights generally and by general principles of equity (regardless of
whether enforcement is sought in a proceeding in equity or at law).

(b) By its acknowledgment below, JWPR represents and warrants that on the date
hereof, before and after giving effect to this Amendment, (i) no Amortization
Event or Potential Amortization Event has occurred and is continuing, (ii) the
Purchaser Interests of the Purchasers do not exceed the Maximum Purchaser
Percentage, (iii) the Net Receivables Balance is at least equal to 103% of the
sum of (x) the Aggregate Capital, plus (y) the Aggregate Reserves and (iv) each
of the representations and warranties of JWPR set forth in the Receivables
Purchase Agreement is true and correct in all material respects.



--------------------------------------------------------------------------------

SECTION 3. Reference to and Effect on the Transaction Documents.

(a) Upon the effectiveness of this Amendment, (i) each reference in the
Receivables Purchase Agreement to “this Receivables Purchase Agreement”, “this
Agreement”, “hereunder”, “hereof”, “herein” or words of like import shall mean
and be a reference to the Receivables Purchase Agreement, as amended or
otherwise modified hereby, and (ii) each reference to the Receivables Purchase
Agreement in any other Transaction Document or any other document, instrument or
agreement executed and/or delivered in connection therewith, shall mean and be a
reference to the Receivables Purchase Agreement as amended or otherwise modified
hereby.

(b) Except as specifically amended or modified above, the terms and conditions
of the Receivables Purchase Agreement, all other Transaction Documents and any
other documents, instruments and agreements executed and/or delivered in
connection therewith, shall remain in full force and effect and are hereby
ratified and confirmed.

(c) The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of the Agent or any Purchaser
under the Receivables Purchase Agreement or any other Transaction Document or
any other document, instrument or agreement executed in connection therewith,
nor constitute a waiver of any provision contained therein, in each case except
as specifically set forth herein.

SECTION 4. Reaffirmation of Performance Undertaking. Diversey, Inc.
(i) reaffirms all of its obligations under the Performance Undertakings,
(ii) acknowledges that the Agent, as a party to the Receivables Purchase
Agreement, enjoys the benefits of each Performance Undertaking, and
(iii) acknowledges and agrees that each Performance Undertaking remains in full
force and effect (including, without limitation, after giving effect to this
Amendment).

SECTION 5. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute but one and the same
instrument. Delivery of an executed counterpart of a signature page to this
Amendment by telecopier shall be effective as delivery of a manually executed
counterpart of this Amendment.

SECTION 6. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York.

SECTION 7. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

SECTION 8. Fees and Expenses. JWPR, as Seller, hereby confirms its agreement to
pay on demand all reasonable costs and expenses of the Agent or the Purchasers
in connection with the preparation, execution and delivery of this Amendment and
any of the other instruments, documents and agreements to be executed and/or
delivered in connection herewith, including, without limitation, the reasonable
fees and out-of-pocket expenses of counsel to the Agent or the Purchasers with
respect thereto.

[signature page follows]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

JWPR CORPORATION By:  

/s/ Lori P. Marin

  Name:   Lori P. Marin   Title:   Vice President

LIBERTY STREET FUNDING LLC, as a

Conduit

By:  

/s/ Darren Ward

  Name:   Darren Ward   Title:   Director

THE BANK OF NOVA SCOTIA, as a Financial

Institution and Managing Agent

By:  

/s/ Jill Russo

  Name:   Jill Russo   Title:   Vice President

 

Acknowledged and Agreed to:

DIVERSEY, INC.

By:

 

/s/ Lori P. Marin

Name:

 

Lori P. Marin

Title:

 

Vice President and Corporate Treasurer

Amendment No. 5 to

Third Amended and Restated Receivables Purchase Agreement